DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
Applicant previously filed claims 1-20. Claims 1, 5, 8, 12, 15, and 19 have been amended. Accordingly, claims 1-20 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent claims 1, 8, and 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 for instance recites the broad recitation “encode a first slice of the plurality of slices during a first time period between a first time and a second time”, and the claim also recites “encode a second slice of the plurality of slices during a second time period between a second third time and a fourth time, wherein the third time is after the first time and before the second time”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Namely the claim language asserts that encoding of a first slice may take place in a first range between a first time and a second time, and that the encoding of a second slice may take place in a second range which starts sometime after the first time, however it is unclear where the second range ends and at what point in time the encoding of the second slice actually takes place. As claimed, the language could be interpreted such that the second range could be entirely encompassed within the first range, but also that the encoding of the second slice could take place entirely outside of the first range, as the encoding is not required to start at the start of the particular range during which the respective encoding is slated to be performed and as such the overlapping portion of the range can be interpreted to be merely exemplary and not required. 
Regarding Independent claims 1, 8, and 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 for instance recites the broad recitation “transmit the encoded first slice of the plurality of slices to a head wearable display during a third time period between a fifth time and a sixth time”, and the claim also recites “transmit the encoded second slice of the plurality of slices to the head wearable display during a fourth time period between a seventh time and an eighth time, wherein the seventh time is after the fifth time and before the sixth time”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Namely the claim language asserts that transmission of a first slice may take place in a third range between a fifth time and a sixth time, and that the encoding of a second slice may take place in a fourth range which starts sometime after the fifth time, however it is unclear where the fourth range ends and at what point in time the transmission of the second slice actually takes place. As claimed, the language could be interpreted such that the second range could be entirely encompassed within the first range, and also that the encoding of the second slice could take place entirely outside of the first range, as the encoding is not required to start at the start of the particular range during which the respective encoding is slated to be performed and as such the overlapping portion of the range can be interpreted to be merely exemplary and not required.
Dependent claims 5, 12, and 19, further recite encoding and transmission of a third slice and lays out time periods in a similarly unclear fashion as discussed above, and are similarly indefinite for not properly defining the metes and bounds of the time ranges during which encoding and transmission might occur, and further not properly defining where the encoding and transmission actually does begin to occur.
Applicant is required to amend the claim language to more particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., overlapping encoding or transmission of multiple slices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See the 35 U.S.C. 112(b) Rejection and associated remarks above for further clarification as to why the defined ranges do not adequately recite the features upon which the applicant relies.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks the claims are rejected using the same art as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190394503 A1) in view of Makar et al. (US 20210037250 A1).
Regarding Claim 1, Zhang et al. teaches a device (Figure 2, Element 204) comprising:
a content generator comprising at least one processor (Paragraphs 66-68), configured to:
partition an image of an artificial reality space into a plurality of slices (Paragraphs 66-68; Paragraph 80),
initiate encoding a first slice of the plurality of slices (Paragraphs 66-68; Paragraph 80), and
initiate encoding a second slice of the plurality of slices (Paragraphs 66-68; Paragraph 80; Paragraph 91-92); and
a communication interface coupled to the content generator (Figure 2, Element 230; Paragraphs 82-83), the communication interface configured to:
initiate a transmitting the encoded first slice of the plurality of slices to a head wearable display (Paragraphs 66-68; Paragraph 80; Paragraph 91-92); and
initiate transmitting a portion of the encoded second slice of the plurality of slices to the head wearable display, while the communication interface transmits a portion of the encoded first slice to the head wearable display (Paragraphs 66-68; Paragraph 80; Paragraph 91-92).
However, Zhang et al. does not explicitly teach the processor, configured to: encode a first slice of the plurality of slices during a first time period between a first time and a second time; encode a second slice of the plurality of slices during a second time period between a second third time and a fourth time, wherein the third time is after the first time and before the second time; and transmit the encoded first slice of the plurality of slices to a head wearable display during a third time period between a fifth time and a sixth time, and transmit the encoded second slice of the plurality of slices to the head wearable display during a fourth time period between a seventh time and an eighth time, wherein the seventh time is after the fifth time and before the sixth time.
Makar et al. however teaches a processor, configured to: encode a first slice of the plurality of slices during a first time period between a first time and a second time; encode a second slice of the plurality of slices during a second time period between a second third time and a fourth time, wherein the third time is after the first time and before the second time; (Paragraphs 222-224; Paragraphs 226-227); and
transmit the encoded first slice of the plurality of slices to a head wearable display during a third time period between a fifth time and a sixth time, and transmit the encoded second slice of the plurality of slices to the head wearable display during a fourth time period between a seventh time and an eighth time, wherein the seventh time is after the fifth time and before the sixth time (Paragraph 39; Paragraphs 220-224; Paragraphs 226-227).
It would have been obvious to a person having ordinary skill at the time of the filing of the invention to have modified the display device of Zhang et al. to include the staggered encoding and transmission of slices as taught in Makar et al. above, in order to minimize motion-to-photon latency in order to provide an immersive experience for a user (See Makar et al. Paragraphs 124-125).
Regarding Claim 2, Zhang et al. and Makar et al. teach the device of claim 1, Zhang et al. further teaches wherein the first slice and the second slice are separated by a boundary (Paragraph 36, “frame may be a progressive source frame or an interlaced source frame that includes two spatially interlaced fields. A portion of a frame may include, but is not limited to fields, slices, blocks and macroblocks. A portion of a frame may also be the frame.” A frame divided into portion inherently includes boundaries).
Regarding Claim 3, Zhang et al. and Makar et al. teach the device of claim 2, Zhang et al. further teaches wherein the content generator is further configured to generate motion vectors of the image, wherein the motion vectors do not traverse the boundary between the first slice and the second slice (Paragraphs 66-68; Paragraph 80; Paragraph 91-92).
Regarding Claim 4, Zhang et al. and Makar et al. teach the device of claim 1, Zhang et al. further teaches wherein the communication interface is configured to transmit another portion of the encoded first slice, while the content generator encodes a portion of the second slice (Paragraphs 66-68; Paragraph 80; Paragraph 91-92).
Regarding Claim 5, Zhang et al. and Makar et al. teach the device of claim 1, Zhang et al. further teaches wherein the content generator is further configured to initiate encoding a third slice of the plurality of slices, which includes encoding a portion of the third slice while the content generator encodes another portion of the second slice, and wherein the communication interface is further configured to initiate transmitting the encoded third slice of the plurality of slices to the head wearable display, while the communication interface transmits another portion of the encoded second slice to the head wearable display (Paragraphs 66-68; Paragraph 80; Paragraph 91-92; when the current frame is encoded and transmitted, the remaining portion of next frame becomes the current frame, and the process is repeated using a third portion of the frame after the original next frame).
However, Zhang et al. does not explicitly teach encoding a third slice of the plurality of slices during a fifth time period between a ninth time and a tenth time, wherein the ninth time is after the third time and before the second time, and transmitting the encoded third slice of the plurality of slices to the head wearable display during a sixth time period between an eleventh time and a twelfth time, wherein the eleventh time is after the seventh time and before the sixth time.
Makar et al., however, teaches encoding a third slice of the plurality of slices during a fifth time period between a ninth time and a tenth time, wherein the ninth time is after the third time and before the second time, and transmitting the encoded third slice of the plurality of slices to the head wearable display during a sixth time period between an eleventh time and a twelfth time, wherein the eleventh time is after the seventh time and before the sixth time (Paragraphs 220-224; Paragraphs 226-227).
It would have been obvious to a person having ordinary skill at the time of the filing of the invention to have modified the display device of Zhang et al. to include the staggered encoding and transmission of slices as taught in Makar et al. above, in order to minimize motion-to-photon latency in order to provide an immersive experience for a user (See Makar et al. Paragraphs 124-125)
Regarding Claim 6, Zhang et al. and Makar et al. teach the device of claim 5, Zhang et al. further teaches wherein the communication interface is configured to transmit an additional portion of the encoded second slice, while the content generator encodes ar portion of the third slice (Paragraphs 66-68; Paragraph 80; Paragraph 91-92; when the current frame is encoded and transmitted, the remaining portion of next frame becomes the current frame, and the process is repeated using a third portion of the frame after the original next frame).
Regarding Claim 7, Zhang et al. and Makar et al. teach the device of claim 1, Zhang et al. further teaches wherein the communication interface is further configured to receive sensor measurements indicating a location or an orientation of the head wearable display, and wherein the content generator is configured to generate the image of the artificial reality space according to the location or the orientation of the head wearable display (Paragraph 64-66).
Method claims 8-14 are drawn to the method of using corresponding apparatus from claims 1-7 and are rejected for the same reasons of anticipation as used above.
Claims 15-20 are drawn to the decoding device associated with the encoding device from claims 1-7 above and have limitations that are similar to those rejected in the encoding device above, however performed in inverse. These claims are rejected using the same reasons of anticipation as used above. Zhang et al. further teaches a decoding device associated with the encoding device discussed above (Figure 2, Elements 202 and 204; Paragraphs 47-48).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483